This writ of error is to a final judgment in an action at law on a promissory note. There were two pleas to the declaration, viz. (1) The note sued on was not the note of this defendant and (2) That he has heretofore discharged and settled plaintiff's claim by payment. Evidence was taken and the trial court instructed the jury as to their verdict which was returned for the plaintiff and final judgment was entered.
We have examined the record and the briefs and find the judgment appealed from to be amply supported. No *Page 328 
question is presented on which an opinion would serve any useful purpose. The judgment is free from error and is affirmed.
Affirmed.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
BROWN, J., concurs in opinion and judgment.
Justices WHITFIELD and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.